Title: To Benjamin Franklin from Ralph Izard and Arthur Lee, 6 May 1779
From: Izard, Ralph,Lee, Arthur
To: Franklin, Benjamin


Sir
Paris 6th. May 1779.—
We have been informed that the destination of the Alliance Frigate has been altered, & that she is not to sail immediately for America. We can not help expressing our great uneasiness at this measure, as we are of opinion that there is no service, in which she can be so usefully employed, as that of convoying the Vessels bound thither. Many of our Countrymen have suffered great distress by having been long detained in France. Some of them have experienced the miseries of imprisonment, to which there is the greatest reason to fear they will return, as very few of the Vessels that sail without Convoy escape from falling into the hands of the enemy.
The persons, & property of so many of our Countrymen, the valuable merchandize, and the essential supplies that Fleet carries, both for the United States, & for that of Virginia, are of such infinite consequence to our Country, that we can not help most earnestly wishing them the protection of the Alliance Frigate. M: la Motte Picquet’s Squadron will be a protection to them as long as they can avail themselves of it. But as he is bound to the West Indies, he can be of no service to them on the coast of North America, where there is very great danger, not only from the Ships of War of the enemy, but also from a number of Privateers, fitted out at New York, & Rhode Island. We have another reason for wishing that the Alliance may be ordered immediately to America. Congress have been long without hearing from their Servants in Europe. The Dispatches which we have written to our Constituents, in expectation of their going in safety by the Alliance, and under her Convoy, contain matter of importance for them to be acquainted with, in which their Honour, Interest, & Safety are deeply concerned.
We have the honour to be Sir Your most obedient humble Servants
Ra: Izard.Arthur Lee
Honble B: Franklin Esqr.
